OFFICE   OF    THE   ATTORNEY       GENERAL      OF   TEXAS

                              AUSTIN




Mr. Leo C. Buoklep
CountyMitarney
ZapataCounty
Zapata,Teras
Dearslrr




                     1445 of rhe renal Code           or   T8xa5, 1925,
IS as follows:
         "Upon the trial of any person charged
    with the theft of any animal of the home,
    ass 02' Cattle S~CJi8S, the pOSS0SSiOn of
    suah stolen :mbal by the acaused, without
     a vn-itten   transfer   or   bill   or   sole   contaill-
  ,e'lng a 8peciflc description of such aninnl,
 $'
2X.r.
    Leo C. auckley, February 23, 1939, i'af;e
                                            2


       shall be priza foole evidenae agalmt the
       acousod that such poSsession was illegal.*
                         1447 of the l=%nal'Cadaof TOXIS, l9?5,

            *If any butcher or other person engagea
       in the slaughter of tiixals shall kill or
       cmise to.be.killed any umarked or unbranded
       anL~1 for mrket    or shall purahase and kill
       or cause to be k&bed, any nniml    without
       having taken R bill of sale or w&ten   :rcns-
       for fromthe party Selling the same, he shall
       be fined not lese then fifty nor nom t.hm
       three huhdred dollars."
                fiTtiC   1449 Ot the "ena1 Code Of Toxsn, 1925,
reads as      r0oll0w:

            “If any ycrson   enwged  in the slax.&ter
       and s-zleof rul~mls for mrket in shy county,
       city, tow OS tillase % this State shell
       fail to repcrt to the comlseioncrs court of
       the county in ‘;;fiichhe trrahscctssuch bLisin0oS,
       at each regulm terrathcrtrof,the nmber, color,
                    -        -4
    c

.            -




                 '3.r.
                     Loo C. Buckley, February 23, 1939, Pa@      3


                               In the case ot mlee1er vs. state, 41 S.W. 615, the
                          was given the following lnatruction:
                               WYou ore Instructed that the 'lawreculres
                          of a butcher that he take a bill of sale to
                          cattle boy:ht and slaughtered by him as such
                          butcher, but no law exists requirincjn purohaser
                          of hoga to take a bill of sale thereror to show
                          his good faith in the pomxslon.W
                 The court did not speoifically pass upon the law imolved
                 In thin instruction but, after expresalrg doubt a8 to the
                          such instructionin the particular atl6einvolved,
                 noed io:.-
                 did hold that the instruction was sufficient. The dicta
                 in this cnae was to the affect that hogs were not and
                 could not be included in the terms and provisions of .,rti-
                 cles l.447and 1449, Penal Code.
                           It is, therefore, the opinion of this Deparfment
                 and you am so advised that ‘:irtlcle1447 and 1449 of the
                 renal Code do not apply to hogs,
                           Trust?nl:that this satisfootorlly answers your
                 Inquiry, I s!l




                        ,>:
                    ,